Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 1 of 12
Case 8:20-cr-00030-TDC *SEALED* Document1 Filed 01/22/20 Page 1

US. DIS
DISTRICT GI

    
 
    

Vp GMM/DJB: USAO 2019R00535

1020 JAN
IN THE UNITED STATES DisTRICT CouRT. “24 24
FOR THE DISTRICT OF MARYLAND oh payee accN

VGELAMN 3
roar

%

UNITED STATES OF AMERICA

f

v. crIMINAL NO. TDC 200° 0030
CRE bie eR pea * (Conspiracy to Pass Counterfeit

KEARA UNIQUE DAVIS, Currency, 18 U.S.C. § 371;

Passing Counterfeit Currency,
18 U.S.C. § 472;
* iding

% o%

   

+ + &

 

Defendants * and Abetting, 18 U.S.C. § 2; Forfeiture,
* 18 U.S.C. § 982(a)(2)(B), 21 U.S.C.
§ 853(p), 28 U.S.C. § 2461(c))
* FILED —__. ENTERED
keke kek eke —— LOGGED RECEIVED
INDICTMENT JAN 92 2020
COUNT ONE CLERK’U.S Die et COURT

: . DISTRICT OF MARY
(Conspiracy to Pass Counterfeit Currency) ay “AND

DEPUTY
The Grand Jury for the District of Maryland charges that:

Introduction

At all times relevant to this Indictment:

ee residents of Maryland.

2. Target Inc., Nordstrom Inc., and The Home Depot, Inc. (collectively, the
Retailers”) were consumer good and home-improvement retailers that operated branch stores in
Maryland, including in Montgomery and Prince George’s Counties.

Background on Printing U.S. Currency
3; The Federal Reserve Board (“FRB”) was a government agency responsible for

supervising the U.S. banking system. Among other duties, the FRB served as the issuing
Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 2 of 12
Case 8:20-cr-00030-TDC *SEALED* Document 1 Filed 01/22/20 Page 2 of 12

authority for all genuine U.S. currency made from paper (“Federal Reserve Notes”). The FRB
had a wide range of responsibilities related to paper money, from ensuring an adequate supply to
protecting and maintaining confidence in U.S. currency. To accomplish these goals, FRB
worked with the U.S. Department of Treasury (“DOT”), the Bureau of Engraving and Printing
(“BEP”), a division of DOT, and the United States Secret Service (“USSS”) to monitor any
counterfeiting of, and threats to, Federal Reserve Notes. The FRB considered redesigns to
denominations of Federal Reserve Notes based on those threats.

4. BEP was the sole printer of all legitimate U.S. currency. BEP was responsible for
printing all paper money and shipping it to one of twelve Federal Reserve vaults located
throughout the country where it was securely stored before being placed into circulation.

5, The FRB issued $1, $2, $5, $10, $20, $50, and $100 denominations of U.S.
currency. Each denomination featured a famous American statesman on its face and an image
reflective of the nation’s history on the back. Further, each note contained unique identifiers,
including a serial number and series year, to validate its issuance.

6. To protect against counterfeiting, each note also contained various security
features. Historically, counterfeiters have used a variety of means to make counterfeit U.S.
currency. However, in recent years, the majority of counterfeiters made counterfeit currency
using standard printers that could be purchased at most electronic retailers. These counterfeiters
used a genuine pattern note, that is, legitimate U.S. currency, to serve as a template for the
counterfeit note. The printer was used to copy and print images of the genuine pattern note onto
pieces of paper. The resulting counterfeit note generally resembled the pattern note and it bore
the pattern note’s serial number and series year. However, the counterfeit note typically did not

replicate all of the pattern note’s security features.
Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 3 of 12
Case 8:20-cr-00030-TDC *SEALED* Document 1 Filed 01/22/20 Page 3 of 12

The Conspiracy

7. From at least in or about 2017, and continuing through at least in or about

December 2019, in the District of Maryland and elsewhere, the defendants.

KEARA UNIQUE DAVIS,

 

did knowingly and willfully combine, conspire, confederate, and agree with each other, and
others known and unknown to the Grand Jury, to pass, utter, publish, and sell, and attempt to
sell, falsely made, forged, and counterfeited obligations and other securities of the United States,
that is, Federal Reserve Notes, with the intent to defraud, in violation of 18 U.S.C. § 472.
The Purpose of the Conspiracy

8. It was the purpose of the conspiracy for defendants a Avis. ae ae
tet se ae others known and unknown to the Grand Jury, to enrich themselves through
the sale, passing, and uttering of counterfeit currency at the Retailers and other stores. In all, the
conspirators passed at least $95,000, and thereby caused losses to the Retailers and other
merchandisers in the same amount.

Manner and Means of the Conspiracy

9. It was part of the conspiracy that:
b. ED avis. Hemmer ene alone and with one

another, to pass counterfeit currency at the Retailers and other stores in Maryland, Virginia, and

the District of Columbia.
Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 4 of 12
Case 8:20-cr-00030-TDC *SEALED* Document1 Filed 01/22/20 Page 4 of 12

c. At the Retailers and other stores located in Maryland, a
DAVIS, I \\empted to pass, and did pass, counterfeit currency in
exchange for merchandise and genuine U.S. currency. When a counterfeit bill was successfully
passed, the passing conspirator informed the other conspirators of the success, over the phone, in
person, and electronically, and the other conspirators attempted to pass, and did pass, counterfeit
currency with the same cashier.

d. After merchandise had been obtained through the successful pass of
counterfeit currency, one of the conspirators (typically not the conspirator who had made the
purchase) returned the merchandise for genuine U.S. currency.

Overt Acts

10. In furtherance of the conspiracy and to effect the object thereof, ae OM

DAVIS,  (onnitted the following overt acts, among others, in the

District of Maryland and elsewhere:

* aera ee aa

 

b. On or about January 1, 2018, BE perchased a parka from a
Nordstrom store in Bethesda, Maryland with four $100 counterfeit notes. On or about January 2,
2018, DAVIS subsequently returned the parka and received genuine U.S. currency from a

Nordstrom store in Columbia, Maryland.
Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 5 of 12
Case 8:20-cr-00030-TDC *SEALED* Document1 Filed 01/22/20 Page 5 of 12

ws On or about January 10, 2018, RE purchased various items of

sleepwear from a Nordstrom store in Bethesda, Maryland with three $100 counterfeit notes. On
or about January 11, 2018, DAVIS subsequently returned the merchandise and received genuine
U.S. currency at a Nordstrom store in Lanham, Maryland.

d. On or about March 23, 2018, in the District of Maryland fi an
DAVIS possessed two $100 counterfeit notes, linen copy paper, Nordstrom receipts, and an
Envy 4520 HP Printer.

e. On or about March 17, 2019 ED vis purchased
electronics from a Target store in Pikesville, Maryland with six $100 counterfeit notes. On or
about March 18, 2019, BE sequently returned the merchandise and received genuine
U.S. currency at a Target store in Hyattsville, Maryland.

f. On or about April 16, 2019, ED avis, eee
purchased bedsheets and diapers from a Target store in Waldorf, Maryland with five $100
counterfeit notes. On or about April 16, 2019, DAVIS subsequently returned the merchandise
and received genuine U.S. currency at a Target store in Hyattsville, Maryland.

g. On or about June 6, 2019, and June 7, 201 >is
BE purchased bedsheets, computer parts, and a gift card from a Target store in
Annapolis, Maryland with seven $100 counterfeit notes. On or about June 7, 201 »
Bpavis subsequently returned all of the merchandise, except the gift card, and received
genuine U.S. currency at a Target store in Largo, Maryland.

h, On or about June 14, 2019, DAVIS BE chase shoes and

clothing from a Nordstrom store in Bethesda, Maryland with six $100 counterfeit notes. On or
Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 6 of 12
Case 8:20-cr-00030-TDC *SEALED* Document 1 Filed 01/22/20 Page 6 of 12

about June 14, 2019, BE <0 sequently returned all of the merchandise and received
genuine U.S. currency at a Nordstrom store in Lanham, Maryland.

i. On or about June 19, 2019, ED Avis, iQuateearee”
purchased diapers, bedsheets, and miscellaneous merchandise from a Target in Annapolis,
Maryland with eight $100 counterfeit notes. On or about June 20, 2019, BE se bsequently
returned some of the merchandise and received genuine U.S. currency at a Target store in
District Heights, Maryland.

ee a eee S|

Sear ees ee |

 

 

 

18 U.S.C. § 371

6
Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 7 of 12
Case 8:20-cr-00030-TDC *SEALED* Document1 Filed 01/22/20 Page 7 of 12

COUNTS TWO THROUGH TWELVE
(Passing Counterfeit Currency)

The Grand Jury for the District of Maryland further charges that:

l. Paragraphs | through 6 and 8 through 10 of Count One of this Indictment are
realleged and incorporated here.

2. On or about the dates set forth below, in the District of Maryland, the defendants
named below, with the intent to defraud, did pass and utter, and attempt to pass and utter, the

following falsely made, forged, and counterfeited obligations of the United States, that is,

Federal Reserve Notes, which the defendants knew to be falsely made, forged, and counterfeited:

 

Defendant Amount, | Denominations &
Retailer & Serial Numbers Passed

| Count Pass Date
/

 

 

 

 

 

 
Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 8 of 12

Case 8:20-cr-00030-TDC *SEALED* Document1 Filed 01/22/20 Page 8 of 12

 

 

 

Count Pass Date Defendant Amount, Denominations &
Retailer & Serial Numbers Passed
Location
5 March 17, 2019 $600 Three $100 bills, Series 2009A
Target Serial #: 1B36924602H
Pikesville, MD
and Two $100 bills, Series 2009A
KEARA Serial #: LD66061010D
UNIQUE
DAVIS One $100 bills, Series 2013

 

 

 

 

 

     
 
    

 

Serial #: ME66042988A

 

sc sa sss

 

   

  

 

 

 

6
4 April 16, 2019 - $500 ‘| Five $100 bill
Target Serial #: LF80346896K
Waldorf, MD
KEARA |
UNIQUE |
DAVIS,
=
9 June 6, 2019 $800 Four $100 bills, Series 2009A
Target Serial #: LF37605546C

 

 
 

UNIQUE
DAVIS,

 

 

Annapolis, MD

 

One $100 bill, Series 2009A
Serial #: LE84867008D

Two $100 bills, Series 2009A
Serial #: LK64624704D

One $100 bill, Series 2009A
Serial #: LD60833638A

 

 

 

 

 
Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 9 of 12
Case 8:20-cr-00030-TDC *SEALED* Document1 Filed 01/22/20 Page 9 of 12

 

 

 

 

 

 

Denominations &
Serial Numbers Passed

 

Two $100 bills, Series 2009A

Serial #: LL705740351

Two $100 bills, Series 2009A |

Serial #: LAS1067131B

Two $100 bills, Series 2009A |

Serial #: LL81153431F

 

 

Three $100 bills, Series 2013
Serial #: MA22485551A

Two $100 bills, Series 2009A

Serial #: LF46028313]

Three $100 bills, Series 2013
Serial #: MF06946410E

 

Count Pass Date Defendant Amount,
Retailer &
Location
10 June 14, 2019 $600
Nordstrom
Bethesda, MD
and
KEARA
UNIQUE
DAVIS
11 June 19, 2019 $800
Target
Annapolis, MD
KEARA
UNIQUE
DAVIS,
|
| 12 August 11, 2019 —— $600°
| ‘Target
| Gambrills, MD
| KEARA
UNIQUE
| DAVIS,

 

18 U.S.C, § 472
18 U.S.C. § 2

 

 

 

Three $100 bills, Series 2013
Serial #: MB85613080D

One $100 bill, Series 2013,
Serial #: MJ08252370A

Two $100, Series 2009A,
Serial #: LB93871244C

 

9

 

 
Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 10 of 12
Case 8:20-cr-00030-TDC *SEALED* Document1 Filed 01/22/20 Page 10 of 12

COUNT THIRTEEN

 

10
Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 11 of 12
Case 8:20-cr-00030-TDC *SEALED* Document 1 Filed 01/22/20 Page 11 of 12

FORFEITURE ALLEGATION
L. Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendants that the
United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C. § 982
(a)(2)(B), in the event of the defendants’ conviction on any of the offenses set forth in Counts
One through Thirteen of this Indictment.
Counterfeiting Forfeiture
2. Upon conviction of the offenses set forth in Counts One through Thirteen of this

Indictment, the defendants,

KEARA UNIQUE DAVIS,

 

shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(2)(B), any property, constituting,
or derived from, proceeds obtained directly or indirectly, as a result of such offenses.

Substitute Assets

3s If, as a result of any act or omission of the defendant, any such property subject to
forfeiture:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party:
e. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided

without difficulty,
Case 8:20-cr-00030-TDC Document 14 Filed 01/24/20 Page 12 of 12
Case 8:20-cr-00030-TDC *SEALED* Document1 Filed 01/22/20 Page 12 of 12

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C.
§ 2461(c), to seek forfeiture of any other property of said defendant up to the value of the

forfeitable property described above.

18 U.S.C. § 982(a)(2)(B)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

Vdport K tee by Gwen
Robert K. Hur
United States Attorney

 

A TRUE BILL:
SIGNATURE REDACTED
([22[20r10
Foreperson Date
